Cook, J.,
delivered the opinion of the court.
Appellant in this case was convicted in the circuit court of Marion county upon an indictment charging him with the unlawful sale of intoxicating liquors. When his case was called in the court, his counsel made application for a continuance, and filed in support, of this motion an affidavit of the defendant stating that the defendant was sick abed, and unable to attend court, and that it was necessary for him to be present in order that he might properly make his defense to the charge preferred against him; and, further, that he had a meritorious defense to the charge. Evidence was taken on this motion, and it was disclosed that the defendant, just prior to the begining of the term of court, had proceeded to debauch himself, and, because of the large quanities of whiskey' with which he saturated himself, he was then ‘ ‘ sick at the stomach” and very nervous. For this cause his physician said that he thought he was in no condition to look after a case in court.
The trial judge held that the defendant would not be excused from appearing to answer his bond, because of his drunkenness, or because of the consequences which flowed from his self-caused disability. The motion for a continuance was overruled and' the case was tried in the absence of the accused, which trial resulted in a verdict of guilty.
The only error assigned is the refusal to grant a continuance under the circumstances.
We think the court was right in its ruling, and the case is, therefore, affirmed.

Affirmed.